Citation Nr: 1758026	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-44 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal hernia with reflux and esophagitis.

2.  Entitlement to a rating in excess of 30 percent for a right wrist disability.

3.  Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.N., Counsel


INTRODUCTION

The Veteran had active service from April 1975 to September 1988.  He died in July 2013, while these claims were pending.  The appellant is his surviving spouse and the RO has accepted her request to be substituted for the deceased Veteran for the purpose of processing these claims to completion.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.  In February 2016, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is necessary before the Board proceeds.  

There appear to be multiple pertinent documents missing from the claims file.  In January 2003, the Veteran filed claims for increased ratings for the disabilities at issue in this appeal and, in May 2003, underwent a VA examination in support of these claims.  The report of that examination is in the file, but no other documents dated thereafter, including between May 2003 and August 2008.  According to an August 2008 rating decision, September 2009 statement of the case, and August 2011 and April 2017 supplemental statements of the case, on October 9, 2007, the Veteran again filed claims for increased ratings for the disabilities at issue in this appeal.  In May 2008, he underwent another VA examination in support of these claims.  The AOJ based its August 2008 denial of these claims primarily on the report of the May 2008 VA examination, but it is not in the claims file.  As the Veteran is deceased and cannot be reexamined and the only other VA examination report of record refers to the Veteran's hiatal hernia in November 2010, not his right wrist or back, it is critical that VA secure the missing report and the other information dated from 2003 to 2008, to which the AOJ refers in adjudications.   

Accordingly, these claims are REMANDED for the following action:

1.  Associate with the claims file all documents dated between May 2003 and August 2008, including the Veteran's October 9, 2007, claim for increased ratings and the report of VA examination conducted on May 20, 2008.

2.  Readjudicate these claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

